Citation Nr: 1413631	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neuropsychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran originally filed claims of entitlement to service connection for multiple psychiatric disorders, including neuropsychiatric disorder, depression, and PTSD.  As such, the Board recharacterized the issue on appeal as indicated above to include these conditions.

In June 2012, the Board issued a decision denying the Veteran's claim for service connection for a neuropsychiatric disability, to include PTSD.  The Veteran timely appealed the Board's decision to the Court.

In March 2013, pursuant to a Joint Motion for Remand (JMR), the Court Clerk issued an Order remanding the appeal back to the Board for compliance with the instructions in the JMR.

The appeal is REMANDED to the RO.  


REMAND

Pursuant to the JMR, the Court, in its March 2013 Order, found that additional efforts were required to ensure that the duty to assist the Veteran was satisfied in this case.  In an August 2011 VA examination report, the examiner referenced a progress note from VA psychiatrist Dr. Oquendo, dated January 4, 2007.  While the claims file does contain a treatment note from VA primary care physician Maria Alonso that is dated January 4, 2007, there is no such note from Dr. Oquendo.  Thus, VA must obtain this progress note from Dr. Oquendo and associate it with the claims file.  38 C.F.R. § 3.159(c)(2) (2013).

Additionally, in February 2014, the Veteran's representative stated that the Veteran has continued to receive psychiatric treatment from the San Juan VA Medical Center.  Therefore, any outstanding treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain and associate with the claims file the Veteran's January 4, 2007 progress note from VA psychiatrist Dr. Oquendo, as well as all relevant non-duplicative treatment records since January 2007, from the San Juan VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the claim.  If the claim remains denied, the Veteran and his representative must be issued a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


